Title: From George Washington to William Roberts, 8 July 1799
From: Washington, George
To: Roberts, William

 

Mr Roberts
Mount Vernon 8th July 1799

As you have agreed to ⟨come⟩ upon the terms I have mentioned ⟨in the letter to⟩ you. Nothing therefore ⟨illegible to be said on that⟩ head. But as upon consideration of the Subject, I had rather you should ⟨come⟩ before my present Miller goes away ⟨illegible⟩ a good deal of flour in my Mill which requires judgment to preserve; ⟨illegible the⟩ Mill will require to ⟨illegible⟩ the present scarcity of Water; it would, if you could make it convenient to yourself, be agreeable to me, that you should be here before the 10th of August, the expiration of my present Millers Se⟨rvice, or⟩ even sooner than that, might ⟨illegible⟩ to me. Let me hear from you immediately upon receipt of this letter, ⟨and if you⟩ cannot come as soon as it is wished and point out if you can any mode for preserving my flour which is growing musty & Sour with ⟨illegible⟩ I can accept, I wish you would ⟨illegible⟩ I am Your friend & ⟨illegible⟩

Go: Washington


P.S. If you have any thing to bring round there are Vessels frequently coming hither from Richmond. Colo. Gilpin I believe has one. Having erected a Distillery at my Mill a Well has been sunk for the use of it wch furnishes excellent water.

